Trilliant Exploration Corporation 10-K [trilliant-10_k.htm]
 
 
Exhibit 10.2
 

--------------------------------------------------------------------------------


 
 
 

MULUNCAY PROJECT
 
Gold-Silver Deposit
 
Arcapamba, Ecuador
 
[exhibit_10-3x1x2.jpg]
 

Report Prepared by Exploration Alliance Ltd
 
Authors: A. Tunningley and C.Wilson
 
July 2008
 
 
 

 
 
 

--------------------------------------------------------------------------------



 
Muluncay Project, Ecuador


 


 

 

1.0 
INTRODUCTION 
 
The Muluncay Project comprises three past producing gold mines located in the El
Oro Province of Ecuador, 60 kilometres east of the major port of Machala (Figure
1). The project is currently operated by Minera Del Pacifico.  Access is via
paved road in good condition, and partial gravel track. The local towns of
Portovelo and Zaruma are easily accessible from the property and can provide
experienced labor. 
  2.0 
TERMS OF REFERENCE 
 
Exploration Alliance Ltd (EAL) geologists visited the Aguacate Mine on 23rd
April 2008 as part of a review of gold projects in Ecuador. A field assessment
of the geology, including underground observations, was undertaken. A 43-101
Technical Report was provided by the client.
    3.0 
HISTORICAL PRODUCTION 
 
The Muluncay Project lies within a major historic gold-silver producing district
known as the Portovelo-Zaruma-Ayapamba district (Figure 1). Production commenced
in 1905 and the district has since yielded approximately 4.5 million ounces of
gold. The majority of this production is from the Grand Shaft Mine, Casa Negra
concession which produced 3.5 million ounces of gold and 12 million ounces of
silver at 14.6 g/t gold and 48.9 g/t silver. 
  4.0 
MULUNCAY CONCESSION 
 
Three mines are held under the Muluncay concession; Aguacate, Fatima and Nueva
Esperanza 1. Also held is an operational processing plant which is currently
being upgraded to 110 tons per day, with a final estimated capacity of 500 tons
per day. Modernisation of mining methods and mine preparation are ongoing.
     
The Aguacate Mine is the main focus of current work. Mineralisation is hosted in
two subparallel veins, Jen and Christina, which have an estimated vertical
extent of approximately 800 metres and a strike length of approximately 1500
metres. Average vein width is 1.2 metres. 
   
High grade ore has been extracted manually, almost exhausting bonanza grade
material to a depth of 200 metres.  However, vein material below approximately
20 g/t Au has not been considered economic in the past and there has been no
drilling to test depth potential. Mineralisation in the district occurs over a
1400 metre vertical range, and the nearby Casa Negra mine has been developed
over 800 metres vertically.
    4.1 
Mineralisation 
 
Previously described as a low sulphidation vein type deposit, mineralisation at
Muluncay is now believed to represent a mesothermal vein and breccia target
(Figure 2).
     
Jen and Christina breccias have been the focus of historic development.
Exploration of other sub-parallel veins and breccias situated between the Jen
and Christina structures is required. Additionally, stockwork quartz-sulphide
veins in the hanging walls of the main structures have not been worked
historically due their relatively low grade, however modern mining and
processing techniques means this style of mineralisation should also be
considered (Figure 3). 
   
Mineralisation occurs mainly in the form of breccias (Figure 2), composed of
sub-angular, chlorite-pyrite altered andesite fragments supported in a
coarse-grained, banded and comb texture quartz (Figures 4 and 5). Mulitple
stages of sulphide mineralisation associated with later quartz, quartz-calcite
and calcite veins is recognised (Figures 6 and 7). The main sulphides are iron
rich sphalerite, galena and pyrite. High gold grades are typically associated
with high pyrite content, whereas high silver grades are associated with high
galena content.
     
Stockwork quartz-sulphide veins have formed in the hanging wall of breccias and
have not been mined historically. Such zones may increase the size potential of
the target and represent a good exploration target if proximal to high grade
breccias (Figure 3). 
 

 
 
 
 

Report prepared by Exploration Alliance Ltd. 
 Page 1


 
 
 

--------------------------------------------------------------------------------


 
 
 
Muluncay Project, Ecuador
 

 

 

4.2 
CONCEPTUAL MODEL 
 
Mineralisation at Muluncay is of the polymetallic gold-silver mesothermal vein
type. These systems are typified by coarse-grained, banded, cockade
quartz-sulphide (for example galena-sphalerite-pyrite) occuring in veins and
as breccia cement. Many deposits of this type can be mis-interpreted as
epithermal due to quartz vein textures, however in epithermal systems quartz is
very fine- to fine-grained and saccharoidal. 
   
Mineralisation is hosted in en-echelon faults related to regional scale shear
zones, and form multiple parallel vein zones which pinch and swell along strike
and down dip. In contrast to epithermal systems, polymetallic
gold-silver systems can display precious metal deposition over a large (greater
than one kilometre) vertical extent (Figure 8).
    5.0 
CONCLUSION 
 
Excellent potential exists at Muluncay for the existence of a low tonnage, high
grade gold and silver deposit with possible lead and zinc by-products. Despite
the fact that near surface (within 200 metres) high grade material has been
largely exhausted by previous workers, it appears economic ore blocks still
exist in current workings due to the present gold price and the introduction of
modern mining and processing technologies. Furthermore, there has been no
drilling to test the depth potential of the system despite the deposit being
situated in a district where other mines have been exploited to 800 metres below
surface.
     
The Muluncay Project also benefits from the existence of an operational
processing plant with an estimated final capacity of 500 tons per day. Mine
development to allow the mechanical extraction of ore is ongoing.
    6.0 
RECOMMENDATIONS 
 
Further work to include: 
 
• 
Channel sampling of existing adits with a rigorous QA/QC protocol;   
• 
Digital capture of mine plans, long sections and historic production data;   
• 
3 dimensional modelling and resource-reserve estimate;   
• 
Bench scale metallurgical scoping study to maximise gold-silver recovery and
assess potential Pb-Zn by-product;  
• 
Diamond drilling to test depth potential, distribution of grade in hanging wall
of breccias and potential blind shoots;  
• 
Continuation of mine development and modernisation;   
• 
Design parameters of processing plant should be revised upon completion of bench
scale metallurgy study.    7.0 
REFERENCES 
 
Bain, D., 2006, Report on Exploration Potential, Muluncay Epithermal Gold
Project, Portovelo-Zaruma-Ayapamba area, Province of El Oro, Ecuador. Technical
Report.
   
Corbett, G.J., 2002, Epithermal Gold for Explorationists: AIG Presidents
Lecture, AIG Online Journal April 2002. AIG website www.aig.asn.au. 
   
Thournout, F.V., Salemink, J., Valenzuela, G., Merlyn, M., Boven, A. and Muchez,
P., 1996, Portovelo: a volcanic-hosted epithermal vein system in Ecuador, South
America. Mineralium
       Deposita v31, p.269 - 276.
 


 

 
 

Report prepared by Exploration Alliance Ltd. 
 Page 2

 
 
                                                                                                                                                                            

--------------------------------------------------------------------------------


Muluncay Project, Ecuador

 
[exhibit_10-3x4x1.jpg]
 
Figure 1: Simplified geology, Portovelo-Zaruma-Arcapamba gold district, Ecuador
(modified from Bain, 2006 and Thournout ., 1996.
 
 
 
 

Report prepared by Exploration Alliance Ltd. 
 Page 3

 
 
 

--------------------------------------------------------------------------------


 
 
Muluncay Project, Ecuador

 

 
[exhibit_10-3x5x1.jpg]
 
 Figure 2: Typical breccia. Note moderate to steep dip of breccia, multi-phase
mineralisation, sharp contact with footwall and subparallel to weakly
stockworked veining in hanging wall.
 
[exhibit_10-3x5x2.jpg]
 
Figure 3: Stockwork vein zone and narrow breccias have not been considered
economic in the past. The economic potential of these zones should be
re-assessed to reflect present metal prices.
 
 
 
 

Report prepared by Exploration Alliance Ltd. 
 Page 4

 

--------------------------------------------------------------------------------


 
 
Muluncay Project, Ecuador
 

 

 
[exhibit_10-3x6x1.jpg]
 
Figure 4: Breccia composed of banded quartz-sulphide-chlorite fragments
supported in a quartz-sulphide cement. Assays pending.
 
[exhibit_10-3x6x2.jpg]
 
Figure 5: Banded quartz-sphalerite-chlorite vein with disseminated pyrite. Note
coarse-grained quartz and andesite fragments. Assays pending.
 
 
 
 

Report prepared by Exploration Alliance Ltd. 
 Page 5

--------------------------------------------------------------------------------


Muluncay Project, Ecuador
 
 
[exhibit_10-3x7x1.jpg]
 

Figure 6: Monomict breccia supported by coarse-grained, cockade
quartz-galena-sphalerite, crosscut by banded and massive quartz and
quartz-carbonate veins. Breccia is offset by late normal faults. Weak limonite
as fracture fill.
 
[exhibit_10-3x7x2.jpg]
 

Figure 7: Banded and brecciated quartz-sulphide vein crosscut by massive quartz
veins. Disseminated pyrite-galena-sphalerite associated with all phases of
quartz deposition.
 
 
 
 


Report prepared by Exploration Alliance Ltd. 
 Page 6

 

--------------------------------------------------------------------------------


 
Muluncay Project, Ecuador

 

 
[exhibit_10-3x8x1.jpg]
 

Figure 8: Conceptual model for mineralisation at Muluncay Project (modified from
Corbett, 2002). Note this model presents a much greater potential vertical
extent for mineralisation than true low sulphidation type deposits.
 
 
 
 

Report prepared by Exploration Alliance Ltd. 
 Page 7

 

--------------------------------------------------------------------------------


 
 
Muluncay Project, Ecuador

 

 
REPORT AUTHORS
 

Chris Wilson, PhD, FAusIMM (CP), FSEG
 PRINCIPAL CONSULTANT

Chris is an exploration geologist with over 15 years industry experience who
specialises in design, implementation and management of exploration projects
from grassroots to pre-feasibility, field mapping and core logging,
implementation of appropriate Best Practice and QA/QC, and audits of preparation
and assay laboratories. Chris has significant experience in mapping and
assessment of mesothermal lode gold systems, low and high sulphidation Au-Ag
epithermal systems, Au-Cu-Mo porphyry and porphyry related stockwork and breccia
targets, secondary copper blankets, sediment hosted gold systems and iron
oxide-copper-gold. Chris has some experience with Fe-Cu-Au skarns and VMS
systems.
 
Prior to becoming an independant consultant, Chris was the exploration manager
for Ivanhoe Mines in Mongolia, where he was responsible for countrywide
grassroots exploration and area selection, and management of an exploration
portfolio consisting of over 125 exploration licences totalling over 11 million
hectares.
 

Andrew Tunningley, MGEOL (Hons), MAusIMM, MSEG
 EXPLORATION GEOLOGIST

Andrew is an exploration geologist with five years varied exploration experience
in China, Central Asia, Laos, Northeast Africa, Iran, Canada and Peru. Andrew
has a broad geological skills set developed whilst working as an exploration
geologist for Ivanhoe Mines in Mongolia and China, and more recently as an
independant consultant including: regional reconnaissance resulting in area
selection and target generation, design, management and interpretation of
regional and prospect scale GIS datasets, design and implementation of advanced
project field mapping, geochemical sampling and reverse circulation/ diamond
drill programs. Andrew is fully conversant with all aspects of Best Practice as
defined by the JORC and National Instrument 43-101 codes, and the design and
monitoring of project specific sampling, sample preparation and QA/QC protocols.
 
Andrew has specific experience with Au-Cu-Mo porphyry systems and associated
oxide deposits, Cu-Au breccias, Au mesothermal vein systems, Au-Ag-base metal
epithermal systems and intrusion hosted gold systems.
 
 
 
 
 

Report prepared by Exploration Alliance Ltd. 
 Page 8